Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a mass ratio of tantalum with respect to niobium, but then provides numbers that are percentages.  A mass ratio is simply the quotient of two numbers and has no units or percentage associated with it.  A percentage, however, involves multiplication by 100.  Thus, it is unclear what is mean by “mass ratio” since the percentage symbol implies that something was multiplied by 100, but the term “mass ratio” would not involve such a process.  For examination purposes, the Office will construe the term to merely require the weight of tantalum in the compound divided by the weight of niobium in the compound to fall between 0.01 and 1.0, thus ignoring the percentage symbols.
This same issue exists in express recitations in claims 3 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2015/185129 to Yada et al. (“Yada”).  Regarding claim 1, Yada discloses lithium, niobium, tantalum composite oxide compositions where the atomic ratio of niobium ranges from 0.09 to 0.45, and that of tantalum ranges from 0.02 to 0.4.  This gives a minimum weight ratio of tantalum to niobium of 0.09 and a maximum weight ratio of tantalum to niobium of 8.65, a range that overlaps with the recited range thereby establishing a prima facie case of obviousness for the range.
Further regarding claims 5-8, Yada discloses use of the composition in forming positive electrodes, where the electrode includes a layer of positive active material particles, on top of which is deposited the lithium-niobium-tantalum composite oxide.
Further regarding claim 9, Yada discloses the positive electrode active layer may further include solid electrolyte materials including, among others, Li2S-SiS2.
Further regarding claims 10-12, the positive electrode of Yada is combined with an electrolyte layer and a negative electrode including a layer of negative electrode active material such that the layers 
Further regarding claims 13, 14, and 15, Yada does not disclose assembling its battery into a battery pack.  Nonetheless, combining a plurality of batteries into a battery pack having an external terminal and protection circuit where the batteries are wired in either series when higher operating voltage is needed or in parallel when increased current capacity is needed is the common manner in which lithium ion batteries are used to power larger devices, including larger electronic devices and vehicles.  Thus, these claims are considered to represent nothing more than the obvious use of the batteries of Yada for their intended purpose, in combination with commonly known ancillary components, in order to achieve a predictable result.
Further regarding claims 16 and 17, hybrid electric vehicles having a mechanism allowing braking energy to be converted into recharging/regenerative energy for the onboard battery system are one of the most common applications for lithium ion batteries and thus these claims are also considered to represent nothing more than the obvious use of the batteries of Yada for their intended purpose, in combination with commonly known ancillary components, in order to achieve a predictable result.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727